DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Summary
2.	This office action for US Patent application 16/704,383 is responsive to communications filed on 09/28/2021, in response to the Non-Final Rejection 06/29/2021. Claims 2 and 11 have been cancelled. Claims 1, 6, 10, 12, and 15 have been amended. Currently, claims 1, 3-10, 12-18 are pending and are presented for examination. 

Response to Arguments
3.	In response to communication filed on 09/28/2021, the claim objections with respect to claims 1, 6, 10, and 15 have been withdrawn in view of the amendment and remarks. 
4.	Applicant's Remarks with respect to arguments regarding the limitation ”a controller configured to convert the surrounding image obtained by the camera into a reference image” have been fully considered, but they are not persuasive. ISHII fairly discloses the bird's-eye-view image at time point t1 is converted into a bird's-eye-view image (hereinafter referred to as the reference image) in which the road surface 
	Applicant's remarks see pages 5-6, with respect to amendment and argument regarding the limitation “a reference image which is an original image converted into a single fixed parameter image” have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 103(a) as being unpatentable by ISHII et al. (US 2009/0309970A1) (hereinafter ISHII) in view of Comport et al. (US 2016/029288A1) (hereinafter Comport).
	Regarding claim 1, ISHII discloses a vehicle (e.g. see abstract; Figs. 1, 3), comprising: 
(e.g. see Fig. 1: a vehicle-side wireless transceiver portion 3; paragraphs 0041, 0065, 0078; also see Figs. 2, 10-11); 
	a camera configured to obtain a surrounding image around the vehicle (e.g. see Fig. 1: cameras 1A-1D; paragraphs 0036, 0041, 0044; also see Figs. 2-4); and 
	a controller configured to convert the surrounding image obtained by the camera into a reference image (e.g. see Fig. 1: image processing device 2; paragraphs 0036, 0041, 0054: the image processing device 2 converts the images shot by the four cameras 1A to 1D into bird's-eye-view images; Fig. 12, step S203, paragraphs 0089, 0091; paragraphs 0060, 0108, 0109: reference image or bird’s-eye-view images; also see Figs. 2-4), and to transmit the reference image to the user terminal (e.g. see Fig. 1, paragraphs 0041, 0065, 0078: images are transmitted from transceiver portion 3 to transceiver portion 11 of user terminal); 
	wherein the user terminal is configured to receive the reference image, and to associate the reference image with predetermined coordinate information (e.g. see Fig. 4, paragraphs 0043, 0047, 0053: the camera and world coordinate information; Figs. 12, 17-18, paragraphs 0060, 0108, 0109: reference images or bird’s-eye-view images; Figs. 1-2, paragraphs 0041, 0054, 0055). 
	ISHII does not explicitly disclose a reference image which is an original image converted into a single fixed parameter image.
(e.g. see paragraphs 0052, 0119: intrinsic parameter; Fig. 1 and 3, paragraphs 0109, 0112, 0113).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by ISHII to add the teachings of Comport as above, in order to provide a method for constructing the trajectory of a first rolling shutter video camera in a three-dimensional scene (see paragraph 0020: Comport).
	Regarding claim 3, ISHII and Comport disclose all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
	Furthermore, ISHII discloses wherein the user terminal is configured to generate at least one matrix that corresponds to a virtual camera that determines a viewpoint of the reference image (e.g. see Figs. 1-2, 4, paragraphs 0041, 0054, 0055: viewpoint conversion; paragraphs 0049-0052: coordinate system and matrices; also see Figs. 12, 17-18, paragraphs 0060, 0108, 0109: reference images or bird’s-eye-view images). 
	Regarding claim 4, ISHII and Comport disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
	Furthermore, ISHII discloses wherein the at least one matrix includes a model matrix for determining a reference view of the reference image (e.g. see Figs. 1-2, 4, paragraphs 0041, 0054, 0055: viewpoint conversion; paragraphs 0049-0052: coordinate system and matrices; also see Figs. 12, 17-18, paragraphs 0060, 0108, 0109: reference images or bird’s-eye-view images). 
	Regarding claim 5, ISHII and Comport disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
	Furthermore, ISHII discloses wherein the at least one matrix includes a viewpoint matrix that determines a position of the virtual camera (e.g. see paragraphs 0049-0052: coordinate system and matrices; also see Figs. 12, 17-18, paragraphs 0108, 0109: reference images and virtual camera). 
	Regarding claim 6, ISHII and Comport disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
	Furthermore, ISHII discloses wherein the at least one matrix includes a projection matrix for determining parameters of the virtual camera (e.g. see Fig. 4, paragraphs 0053-0055: projection and virtual camera; paragraphs 0049-0052: coordinate system and matrices; also see Figs. 12, 17-18, paragraphs 0060, 0108, 0109: reference images and virtual camera). 
	Regarding claim 7, ISHII and Comport disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
	Furthermore, ISHII discloses wherein the user terminal is configured to receive a user's command that changes the viewpoint, and to change the viewpoint based on the user's command to output the reference image (e.g. see Figs. 1-2, paragraphs 0065, 0066: operator’s command; paragraphs 0041, 0054, 0055: viewpoint; also see Figs. 7-8, paragraphs 0071, 0072, 0074). 
	Regarding claim 8, ISHII and Comport disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
	Furthermore, ISHII discloses wherein the user terminal is configured to output the reference image at a predetermined viewpoint when the user's command exceeds a predetermined range (e.g. see Figs. 7-9, paragraphs 0078, 0079: operator command and detection range; Figs. 21A-21B, paragraph 0005: shooting range). 
	Regarding claim 9, ISHII and Comport disclose all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.
	Furthermore, ISHII discloses wherein the user terminal is configured to receive the user's command including an area of interest around the vehicle, and to output the reference image that corresponds to the area of interest e.g. see Figs. 7-9, paragraphs 0078, 0079: operator command and detection range (area of interest); Figs. 21A-21B, paragraph 0005: shooting range). 
	Regarding claim 10, this claim is a method claim of a vehicle version as applied to claim 1 above, wherein the vehicle performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 12, it contains the limitations of claims 3 and 11, and is analyzed as previously discussed with respect to those claims.
Regarding claim 13, it contains the limitations of claims 4 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 14, it contains the limitations of claims 5 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 15, it contains the limitations of claims 6 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 7 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 8 and 16, and is analyzed as previously discussed with respect to those claims. 
	Regarding claim 18, it contains the limitations of claims 9 and 16, and is analyzed as previously discussed with respect to those claims.
 
Conclusion
7.	Applicant’s amendment necessitated the new ground (s) of rejection (incorporating/using previous cited reference(s)) presented in this office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.